DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants’ response of October 17, 2022, to the non-final action mailed May 18, 2012, has been entered. Claim 9 has been amended, claims 10-12 have been cancelled, and claim 16 has been newly added.  Claims 1-9 and 13-16 are pending.  Claims 108 and 14-15 stand withdrawn as drawn to the nonelected invention.  Accordingly, claims 9, 13, and 16 are under instant consideration.  
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites  “The kit according to claim 19”.  The Examiner believes “19” to be a typo, as claim 9 is the independent claim reciting a kit and the claim set has no claim 19.  Appropriate correction is required.

Response & Claim Rejections - 35 USC § 103
Applicants’ amendment necessitates the new rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 9 and 13 remain rejected, in modified form, and claim 16 is newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dreher et al. (Pub. No.: US 2017.0246094; Pub. Date Aug. 31. 2017), Arkles et al. (Pub. No.: US 2018/0044550; Pub. Date: Feb. 15, 2018), and Zhang et al. (Pub. No.: WO; 2014/116560; Pub. Date: Jul. 31, 2014) for reasons of record.
	The instantly elected claims recite a  method for reshaping a keratin-rich substrate comprising: (a)    applying a substrate-activating composition to the substrate; (b)    warming and drying the substrate; (c)    applying a fixative composition to the substrate; and (d)    warming and drying the substrate; wherein the fixative composition comprises a mixture comprising at least one silanol and at least one siloxane, and at least one organic hemiaminal; and wherein the substrate-activating component is an aqueous solution having a pH of about 10 to 13.
	Regarding claim 9, Dreher discloses a kit for the treatment and altering the shape of hair [0208] containing multiple components wherein the first component comprises at least one carboxylic acid and a solvent, a second component comprising a condition agent, and third component for shaping the hair ([0208]-[0252]); wherein the shape altering component with a pH adjuster wherein the mixture has a pH of 7 to 12 [0066] and wherein the composition comprises water [0069].   But Dreher does not disclose wherein the hair treatment/shaping kit comprise a mixture of at least one silanol and at least one siloxane, and at least one organic hemiaminal. 
	However, in the same field of endeavor of hair treatments (abstract), Arkles discloses mixtures of silanol and siloxane ([0008], [0009]. [0022], and [0023]).
	Additionally in the same field of endeavor of hair treatments including hair setting, hair sculpting, hair shaping [0056], Zhang discloses compositions comprising hemiaminals (abstract).
	 
	Regarding claim 13, Zhang discloses hair treatments including hair setting, hair sculpting, hair shaping [0056], Zhang discloses compositions comprising hemiaminal ethers (abstract)

Regarding claim 16, the instant claim is directed towards a kit.  The claim is not directed towards a composition or reaction product of the mixture of components.  As the prior art discloses each component of the kit specifically wherein Zhang discloses hemiaminal ethers (abstract) and Arkles discloses silanol ([0008], [0009]. [0022], and [0023]) it would be expected to form a silylated hemiaminal without formation of formaldehyde.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dreher et al., Arkles, and Zhang to include a kit with a mixture of at least one silanol and at least one siloxane as disclosed by Arkles and an hemiaminal as disclosed by Zhang in a hair fixative composition in multi component kit for reshaping hair as disclosed by Dreher as a matter of combining prior art elements according to known methods to  yield predictable results at the time of filing,  One of ordinary skill in the art would be motivated to include a mixture of at least one silanol and at least one siloxane in the hair shaping it as it imparts to the hair less tangling or knotting, with a benefit to the feel and gloss to the hair [0013] as evidenced by the teachings of Arkles.  One of ordinary skill in the art would be motivated to include organic hemiaminal in the hair setting lotion as provides curl retention and hair conditioning as evidenced by the teachings of Zhang [0057].   One who would have practiced the invention would have had a reasonable expectation of success because Dreher had already disclosed a multicomponent kit for reshaping hair utilizing an activating agent, while Arkles provided guidance with respect using a composition with a mixture of at least one silanol and at least one siloxane in a hair treatment and Zhang provided guidance with respect to including hemiaminals to provide curl retention in a hair care composition.  It would have only required routine experimentation to modify the kit of Dreher to include a mixture of at least one silanol and at least one siloxane, and at least one organic hemiaminal in the hair shaping kit as required by the claimed invention. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to arguments:
To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows: 
Applicants traverse the rejection, arguing that independent claim 9 has been amended to add the further limitation “wherein the substrate-activating component is an aqueous solution having a pH of about 10 to 13”.  Dreher teaches a composition have a pH of up to about 7.  There is no teaching or suggestion in Dreher for the aqueous solution to have a pH of about 10-13.  In paragraph [0064] Dreher teaches away from adding components to the kit to achieve the instantly claimed pH.  In all embodiments, Dhreher must include a carboxylic acid which is responsible for the acidic pH.  There is no motivation to contradict the teachings of Dreher to include a pH modifier to have a pH of 10-13.  Additionally, has newly added claim 16 wherein the at least one silanol and at least one siloxane is combines with at least one organic hemiaminal the product forms without the formation of formaldehyde.  Zhang teaches functional performance comes from a variety of different additives not the cyclic hemiaminal ethers.  Further Zhang provides no examples with respect to relaxing and reshaping hair by employing a silylated hemiaminals.   There is no teaching or suggestion in Arkles of reaction with keratin-rich substrates or compositions could be reacted with hemiaminals to form a reaction product to relax and reshape keratin-rich substrates.  The cyclic hemiaminals Zhang could not form reaction products with silanol species as presently claimed.


Applicants’ argument have been fully considered, but not found persuasive.  While it is true that Dreher teaches the pH of treatment may range up to about 7 pH, Dreher additionally teaches that in further embodiments the treatment compositions for shape-altering compositions may have a pH ranging from 7 to 12 pH.  The 7 to 12 pH range overlaps the instantly claimed range of 10-13.  Dreher provides alternative embodiments with different pH ranges and does not discourage one of ordinary skill in the art from modifying the pH range.  Accordingly, the disclosure of Dreher does not teach away from the instantly claimed pH range as Applicant has argued, but rathe provides alternative ranges.  There is no requirement for an obviousness type rejection for the claimed pH range to be exemplified.  In fact, Dreher acknowledges in order to have a shape altering composition the pH of the composition may range to about 12 which is a motivation to have a composition at a pH up to about 12.  

Applicant’s argument concerning the  Zhang reference has been fully considered, but not found persuasive.  Initially, it must be pointed out that the instant claims are directed towards a kit and not a method for shaping hair.  With respect to Zhang it is clearly stated in paragraph [0057] that “The hair care compositions of the invention may be particularly used in hair styling. More particularly, the hair care compositions may be used to improve the hair stiffness, curl retention, and/or hair conditioning.”  The focus of Zhang is to create a wide variaety of formulations  using hemi-aminal compounds.  Therefore, Applicant appears to be arguing exactly opposite of what Zhang teaches.  Furthermore, Applicant has made a conclusionary statement  without providing any evidence that the compounds of Zhang would not perform as Zhang says they would.   
With respect to claim 16, the instant claim is directed towards a kit.  The claim is not directed towards a composition or reaction product of the mixture of components.  As the prior art discloses each component of the kit as fully set forth above, it would be expected to that if the at least one silanol and the at least one organic hemiaminal react a silylated hemiaminal would from without formation of formaldehyde.  If in fact utilizing the prior art reference does not form a silylated hemiaminal without the formation of formaldehyde the claims as written are missing an essential element necessary to practice the invention and fails to interrelate the essential elements.
Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617